ACCEPTED
                                                                                                    03-14-00019-CV
                                                                                                            4447462
                                                                                           THIRD COURT OF APPEALS
                                                                                                     AUSTIN, TEXAS
                                                                                                3/10/2015 5:11:58 PM
                                                                                                   JEFFREY D. KYLE
                                                                                                              CLERK




                                                                               RECEIVED IN
                                                                          3rd COURT OF APPEALS
                                                                              AUSTIN, TEXAS
                                         March 10, 2015
                                                                          3/10/2015 5:11:58 PM
RE: Vacation Notice                                                         JEFFREY D. KYLE
                                                                                  Clerk

Dear Clerks, Court Coordinators and Attorneys:

       Please be advised that my office will be closed on the following dates:

      April 9-10, 2015
      April 17, 2015
      April 20, 2015
      May 13, 2015 through June 2, 2015

        Please do not schedule any hearings, trials, depositions, mediations, or any other matters
that require my attendance or serve any discovery requests or other instruments which require a
response on the day immediately prior to, during, or immediately after these dates.


                                                                   Thank you,




                                                                   Jay D. Smith